



EXHIBIT 10.4


FIRST AMENDMENT
TO THE
2U, INC. SEVERANCE PAY
AND CHANGE IN CONTROL
PLAN
This First Amendment (this “Amendment”) to the 2U, Inc. Severance Pay and Change
in Control Plan (the “Plan”), is adopted by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of 2U, Inc. (the “Company”)
on April 24, 2020. Capitalized terms used but not otherwise defined herein will
have the meaning ascribed to them in the Plan.
WHEREAS, the Company maintains the Plan;
WHEREAS, in accordance with Section 5.1 of the Plan, subject to certain
restrictions that do not apply in this instance, the Board (or a duly authorized
committee thereof) is authorized to amend any or all provisions of the Plan at
any time for any reason, and the Board has delegated such authority to the
Committee;
WHEREAS, the Committee desires to include a scrivener’s error provision to the
Plan and to make a clarification, as set forth in this Amendment; and
WHEREAS, the Committee desires to delegate to the officers of the Company the
authority to restate the Plan consistent with the terms of this Amendment and to
make any filings it deems necessary and appropriate in connection therewith.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows:
The second paragraph of the “Introduction” of the Plan is hereby clarified by
replacing the penultimate sentence thereof with the following:
“The Plan is intended to be a ‘top-hat’ welfare benefit plan within the meaning
of U.S. Department of Labor Regulation Section 2520.104-24.”
1.Article IV the Plan is hereby amended by adding a new Section 4.8 thereto, as
follows:
“4.8    Scrivener’s Error. The Plan shall be applied and interpreted without
regard to any scrivener’s error (as described in the next following sentence).
The determination of whether a scrivener’s error has occurred, shall be made by
the Committee or its authorized representative, in the exercise of its best
judgment and sole discretion, based on its understanding of the intent of the
Company as settlor of the Plan, and taking into account such evidence, written
or oral, as it deems appropriate or helpful. The Committee, or its authorized
representative, is authorized to correct any scrivener’s error that it discovers
in this document or in any other document of the Plan. Construction or
interpretation made under this Section 4.8 shall be conclusive.”
RESOLVED FURTHER, that the proper officers of the Company are authorized to
restate the Plan consistent with the terms of this Amendment and to make any
filings they deem necessary and appropriate in connection therewith; and





--------------------------------------------------------------------------------





RESOLVED FURTHER, that the proper officers of the Company be, and the same
hereby are, authorized individually to take such actions, obtain such consents,
and execute such documents and instruments as such officer, in his or her sole
discretion, deems necessary or desirable to effectuate the intent of the
foregoing resolutions and this Amendment.
  
ADOPTED:                            ATTESTED:


April 24, 2020                            /s/ Matthew Norden            
Date                                Secretary







